DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 12/29/2021.
• Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon Kim (NPL, Convolutional Neural Network for Sentence Classification) in view of Baghsorkhi et al (US 20160188392).
Regarding claim 1, Kim discloses a vectorization device that generates a vector according to a text, comprising: an inputter that acquires a text (word vectors, page 3); a memory that stores vectorization information indicating correspondence between a text and a vector (texts and vectors, pages 1, 3-4) and a processor that generates a vector corresponding to an acquired text based on the vectorization information, wherein the vectorization information sets order having a predetermined cycle to a plurality of vector components (model variation components, see pages 3-4, and table as shown in TABLE on page 4) included in a generated vector. 
Kim fails to teach and/or suggest the vectorization information sets order in plurality of vector components to repeat a predetermined cycle.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify vectorization device/methods of Kim to include the vectorization information sets order in plurality of vector components to repeat a predetermined cycle as taught by Baghsorkhi to improve conflicts detection (par. 10 of Baghsorkhi).
Therefore, it would have been obvious to combine Kim with Baghsorkhi to obtain the invention as specified in claim 1.

Regarding claim 2, Kim further discloses the vectorization device according to claim 1, wherein the vectorization information is defined by a plurality of vocabulary elements corresponding to the plurality of vector components (vector components, pages 3-4) in the generated vector, the vocabulary element is classified into a number of classes (see table on page 3), the number corresponding to the cycle, and the vectorization information sets the order to arrange the vocabulary elements with each of the classes repeated per the cycle. 

Regarding claim 3, Kim further discloses the vectorization device according to claim 2, wherein each vector component in a vector corresponding to the text indicates a score (scores, page 4) or each of the vocabulary elements. 

Regarding claim 4, Kim further discloses  the vectorization device according to claim 2, wherein the classes indicate classification (classification “static/non-static”, page 5) of the vocabulary elements based on linguistic meaning. 

Regarding claim 5, Kim further discloses the vectorization device according to claim 1, wherein the text includes at least one of a character, a word (words, pages 3-4), a phrase, a sentence, and a document. 

Regarding claim 6, Kim further discloses the vectorization device according to claim 1, wherein the processor executes language processing by a convolutional neural network(CNN, 

Regarding claim 7, Kim further discloses the vectorization device according to claim 6, wherein the convolutional neural network includes: a first convolutional layer (convolution layers, Introduction, page 1) that calculates convolution based on the filter and the stride width, the filter having size that is an integer multiple of the cycle, and the stride width being an integer multiple of the cycle (parameters setup, page 3); and a second convolutional layer that convolutes a calculation result (results and discussion, page 4) of the first convolutional layer. 

Regarding claims 8-9 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above and/or combination thereof; therefore, claims 8-9 are rejected for the same rejection rationale/basis as described in claims 1-7.

Regarding claim 10, Kim further teaches the vectorization device according to claim 1, wherein each vector component of the plurality of vector components indicates a scalar value (table 1, page 4) defined within a predetermined range. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674